Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT No. 4 AND AGREEMENT (this “Amendment”) dated as of February 14, 2006,
to the CREDIT AGREEMENT dated as of November 25, 2003 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among CRUNCH
HOLDING CORP., a Delaware corporation (“Holdings”), PINNACLE FOODS GROUP INC.
(as successor to PINNACLE FOODS HOLDING CORPORATION), a Delaware corporation
(the “Borrower”), the LENDERS from time to time party thereto, DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent (the “Administrative Agent”),
GENERAL ELECTRIC CAPITAL CORPORATION, as syndication agent, and JPMORGAN CHASE
BANK, N.A. (formerly known as JPMorgan Chase Bank), CITICORP NORTH AMERICA, INC.
and CANADIAN IMPERIAL BANK OF COMMERCE, as co-documentation agents.

 

WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein;

 

WHEREAS Holdings and the Borrower have requested that (a) the Tack-on Lenders
make certain loans to the Borrower on the Amendment No. 4 Effective Date and
(b) certain provisions of the Credit Agreement be amended as set forth herein;
and

 

WHEREAS the undersigned Tack-on Lenders are willing to make such loans, and the
undersigned Lenders are willing to amend such provisions of the Credit
Agreement, in each case on the terms and subject to the conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. As used in
this Amendment:

 

“Amendment No. 4 Effective Date” shall be a date specified by the Borrower
(provided that such date shall be a date not later than April 28, 2006), as of
which date all the conditions set forth or referred to in Section 14 hereof
shall have been satisfied.

 

“Armour Revolver Draw” shall have the meaning set forth in Section 12(a) hereof.



--------------------------------------------------------------------------------

“Reaffirmation Agreement” means the Reaffirmation Agreement substantially in the
form attached hereto as Exhibit A, among Holdings, the Borrower and the other
Reaffirming Parties (as defined therein).

 

“Tack-on Loan Commitment” means, with respect to each Tack-on Lender, the
commitment of such Tack-on Lender to make Tack-on Loans hereunder on the
Amendment No. 4 Effective Date, expressed as an amount representing the maximum
aggregate principal amount of the Tack-on Loans to be made by such Tack-on
Lender hereunder, as set forth on Schedule 1 hereto. The initial aggregate
amount of the Tack-on Lenders’ Tack-on Loan Commitments is $143,000,000.

 

“Tack-on Lender” means a Lender having a Tack-on Loan Commitment.

 

SECTION 2. Commitment. Subject to the terms and conditions set forth herein,
each Tack-on Lender agrees to make Tack-on Loans to the Borrower on the
Amendment No. 4 Effective Date in a principal amount not exceeding such Tack-on
Lender’s Tack-on Loan Commitment. The funding of the Tack-on Loans on the
Amendment No. 4 Effective Date shall be consummated at a closing to be held on
the Amendment No. 4 Effective Date at the offices of Cravath, Swaine & Moore LLP
or at such other place as the Borrower and the Administrative Agent shall agree.

 

SECTION 3. Amendments to Section 1.01. (a) Section 1.01 of the Credit Agreement
is hereby amended by adding the following definitions in the appropriate
alphabetical order:

 

“Amendment No. 4” means the Amendment No. 4 and Agreement dated as of
February 14, 2006, among Holdings, the Borrower, the Lenders party thereto, the
Administrative Agent and the other Agents party thereto.

 

“Amendment No. 4 Effective Date” shall have the meaning set forth in Amendment
No. 4.

 

“Armour Acquisition” means the Borrower’s acquisition of the Purchased Assets
(as defined in the Armour Purchase Agreement) relating to Dial’s food business
located in Ft. Madison, Iowa (the “Armour Business”), pursuant to the Armour
Purchase Agreement.

 

“Armour Business” shall have the meaning set forth in the definition of Armour
Acquisition.

 

“Armour Equity Contribution” means the contribution of common equity to be made
by Crunch LLC’s existing equity holders, other Permitted Investors or other
investors reasonably acceptable to the Administrative Agent to the Borrower
(indirectly through Crunch LLC and Holdings) on or prior to the date of the
consummation of the Armour Acquisition in an aggregate amount of not less than
$40,000,000 (or, if the

 

2



--------------------------------------------------------------------------------

amount actually paid by the Borrower on the closing date of the Armour
Acquisition pursuant to the Armour Purchase Agreement is less than $183,000,000,
then not less than 20% of such amount actually paid) in cash.

 

“Armour Purchase Agreement” means the Asset Purchase Agreement dated as of March
1, 2006, by and between the Borrower and Dial.

 

“Cure Amount” shall have the meaning set forth in Section 7.03(a).

 

“Cure Right” shall have the meaning set forth in Section 7.03(a).

 

“Dial” means The Dial Corporation, a Delaware corporation.

 

“Existing Term Loans” means the Initial Term Loans made to the Borrower on the
Effective Date and the Delayed Draw Term Loans made to the Borrower on the
Aurora Effective Date, in each case outstanding on the Amendment No. 4 Effective
Date.

 

“Tack-on Loan” means a Loan made on the Amendment No. 4 Effective Date pursuant
to Amendment No. 4.

 

“Tack-on Loan Commitment” shall have the meaning set forth in Amendment No. 4.

 

(b) The definition of the term “Average Senior Debt” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following definition to be added in the appropriate alphabetical order:

 

“Senior Debt” means, as of any date of determination, (a) Total Indebtedness as
of such date minus (b) the portion of Total Indebtedness as of such date
represented by the Subordinated Debt.

 

(c) Clause (ii) of the first proviso in the definition of the term “Capital
Expenditures” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(ii) expenditures that constitute the Aurora Acquisition or a Permitted
Acquisition,

 

(d) The definition of the term “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the last sentence thereof and
inserting the following text at the end of such definition:

 

Notwithstanding anything herein to the contrary, Consolidated EBITDA for any
period ending on March 31, 2006 and any period ending prior to the Amendment
No. 4 Effective Date shall be the sum of (i) Consolidated EBITDA of the Borrower
and the Subsidiaries (without giving effect to

 

3



--------------------------------------------------------------------------------

the Armour Acquisition) for such period and (ii) Consolidated EBITDA of the
Armour Business which shall be deemed to be $7,177,000, $11,698,000, $11,038,000
and $7,309,000, respectively, for the fiscal quarters ended on or about June 30,
2005, September 30, 2005, December 31, 2005 and March 31, 2006.

 

(e) The definition of the term “Lenders” in Section 1.01 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following text:

 

“Lenders” means the Persons listed on Schedule 2.01, the Persons listed on
Schedule 1 to Amendment No. 4 and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption or an Incremental Facility
Amendment, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders.

 

(f) The definition of the term “Leverage Ratio” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

 

“Leverage Ratio” means, on any date, the ratio of (a) the amount of (i) Total
Indebtedness as of such date minus, for every purpose other than for determining
the Applicable Rate with respect to any Revolving Loan, (ii) the aggregate
amount of cash and cash equivalents of Holdings, the Borrower and the
Subsidiaries as of such date (provided, that cash or cash equivalents that are
pledged as security for obligations other than the Obligations shall not be
included in this clause (ii)) to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date), provided that
to the extent any Permitted Acquisition, Disposition outside the ordinary course
of business or discontinuation of operations has occurred during the relevant
period of four consecutive fiscal quarters, such ratio shall be determined for
such period on a Pro Forma Basis for such occurrences.

 

(g) The definition of the term “Permitted Acquisition” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following new sentence at
the end of such definition:

 

Notwithstanding anything herein to the contrary, the Armour Acquisition shall be
deemed to be a “Permitted Acquisition” for all purposes of this Agreement except
Section 6.04(a).

 

4



--------------------------------------------------------------------------------

(h) The definition of the term “Senior Leverage Ratio” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

 

“Senior Leverage Ratio” means, on any date, the ratio of (a) the amount of
(i) Senior Debt as of such date minus (ii) the aggregate amount of cash and cash
equivalents of Holdings, the Borrower and the Subsidiaries as of such date
(provided, that cash or cash equivalents that are pledged as security for
obligations other than the Obligations shall not be included in this clause
(ii)) to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date), provided that to the extent
any Permitted Acquisition, Disposition outside the ordinary course of business
or discontinuation of operations has occurred during the relevant period of four
consecutive fiscal quarters, such ratio shall be determined for such period on a
Pro Forma Basis for such occurrences.

 

(i) The definition of the term “Term Loan” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

 

“Term Loan” means an Existing Term Loan or a Tack-on Loan.

 

(j) The definition of the term “Term Loan Commitment” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

 

“Term Loan Commitment” means an Initial Term Loan Commitment, a Delayed Draw
Term Commitment or a Tack-on Loan Commitment.

 

(k) The definition of the term “Term Loan Lender” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

 

“Term Loan Lender” means a Lender with a Tack-on Loan Commitment or an
outstanding Term Loan.

 

SECTION 4. Amendment to Section 2.03. Section 2.03(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing (or, in
the case of a Eurodollar Borrowing of Tack-on Loans to be made on the Amendment
No. 4 Effective Date, not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing)

 

5



--------------------------------------------------------------------------------

SECTION 5. Amendment to Section 2.07. Section 2.07(a) of the Credit Agreement is
hereby amended by inserting the following proviso immediately before the period
at the end of the first sentence thereof:

 

, provided that, notwithstanding anything to the contrary in the definition of
the term “Interest Period”, (a) a portion of the Tack-on Loans in an aggregate
principal amount equal to (i) the percentage of the aggregate principal amount
of the Existing Term Loans that are Eurodollar Loans multiplied by (ii) the
aggregate principal amount of the Tack-on Loans shall be Eurodollar Loans and
(b) such Eurodollar Tack-on Loans shall be allocated Interest Periods and
interest rates such that the percentage of the total Eurodollar Tack-on Loans
bearing interest at any particular rate for an Interest Period ending on any
particular date is the same as the percentage of the total Existing Term Loans
bearing interest at such rate for the Interest Period ending on such date, it
being understood that all such Interest Periods applicable to the Tack-on Loans
shall begin on the date of the initial borrowing of Tack-on Loans.

 

SECTION 6. Amendment to Section 2.10. Section 2.10(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Term Borrowings on each date set forth below in the
aggregate principal amount set forth below opposite such date, provided that if
the aggregate amount of the Tack-on Loans on the Amendment No. 4 Effective Date
is less than $143,000,000, then the amounts set forth below will be adjusted on
a pro rata basis across all payments:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 30, 2006

   $ 357,500

September 30, 2006

   $ 357,500

December 31, 2006

   $ 357,500

March 31, 2007

   $ 357,500

June 30, 2007

   $ 357,500

September 30, 2007

   $ 357,500

December 31, 2007

   $ 357,500

March 31, 2008

   $ 357,500

June 30, 2008

   $ 357,500

September 30, 2008

   $ 357,500

December 31, 2008

   $ 357,500

March 31, 2009

   $ 357,500

June 30, 2009

   $ 357,500

September 30, 2009

   $ 357,500

December 31, 2009

   $ 357,500

March 31, 2010

   $ 136,920,000

June 30, 2010

   $ 162,395,000

September 30, 2010

   $ 162,395,000

November 25, 2010

   $ 164,115,000

 

6



--------------------------------------------------------------------------------

SECTION 7. Amendment to Section 5.11. Section 5.11 of the Credit Agreement is
hereby amended by deleting the word “and” before clause (iii) thereof, replacing
it with the text “, “ and inserting the following clauses immediately after
clause (iii) and immediately before the period at the end of such clause:

 

(iv) the payment of purchase price adjustments pursuant to the Armour Purchase
Agreement and (v) the purposes described in the definition of Armour Revolver
Draw (as defined in Amendment No. 4).

 

SECTION 8. Amendment to Section 6.04. Section 6.04 of the Credit Agreement is
hereby amended by (a) deleting the text “and” at the end of clause (u) of such
Section and (b) inserting the following new text immediately before the period
at the end of clause (v) of such Section:

 

; and

 

  (w) the Armour Acquisition, provided that (i) no Default has occurred and is
continuing or would result therefrom, (ii) all transactions related thereto are
consummated in all material respects in accordance with applicable laws,
(iii) the Borrower and the Subsidiaries, taken as a whole, are in compliance, on
a Pro Forma Basis, with the covenants contained in Sections 6.12 and 6.14, and
Section 6.13 or 6.15, as applicable, recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, (iv) on a pro forma basis after giving effect to such acquisition,
the Average Revolving Availability shall not be less than $45,000,000, (v) the
Borrower shall have received the Armour Equity Contribution and (vi) the
Borrower has delivered to the Administrative Agent an officers’ certificate to
the effect set forth in clauses (i), (ii), (iii), (iv), and (v) above.

 

SECTION 9. Amendment to Section 6.06. Clause (c) of Section 6.06 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

(c) any such sale and leaseback of (i) real property owned as of the Amendment
No. 4 Effective Date by the Borrower or any Subsidiary or (ii) personal property
or any other property (other than real property), provided that the aggregate
fair value of such property sold pursuant to sale and leasebacks permitted by
this clause (c) shall not exceed $20,000,000 during the term of this Agreement
(the proceeds of which sale and leasebacks, for the avoidance of doubt, shall be
subject to Section 2.11(c)).

 

7



--------------------------------------------------------------------------------

SECTION 10. Amendment to Section 6.13. Section 6.13 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

SECTION 6.13. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any fiscal quarter ending on or about any date set forth in
the table below to exceed the ratio set forth opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

March 31, 2006

   5.25 to 1.00

June 30, 2006

   5.00 to 1.00

September 30, 2006

   4.75 to 1.00

December 31, 2006

   4.75 to 1.00

March 31, 2007

   4.50 to 1.00

June 30, 2007

   4.50 to 1.00

September 30, 2007

   4.25 to 1.00

December 31, 2007

   4.25 to 1.00

March 31, 2008 and thereafter

   4.00 to 1.00

 

SECTION 11. Amendment to Article VII. Article VII is hereby amended by inserting
the following Section after Section 7.02 of the Credit Agreement:

 

SECTION 7.03. Borrower’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 7.01, in the event the Borrower fails to comply
with the requirements of any covenant set forth in Sections 6.12, 6.13 or 6.15,
until the expiration of the 10th Business Day subsequent to the date on which a
certificate of a Financial Officer certifying compliance with Sections 6.12,
6.13 or 6.15 is required to be delivered pursuant to Section 5.01(c), Holdings
shall have the right, subject to Section 7.03(b), to issue common stock to any
Person other than the Borrower or a Subsidiary for cash or otherwise receive
cash contributions in an aggregate amount equal to the amount necessary to cure
the relevant failure to comply with each of Sections 6.12, 6.13 and 6.15
(collectively, the “Cure Right”), which amount shall be contributed by Holdings
to the Borrower as common equity, and upon the receipt by the Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by the Borrower of such Cure
Right, the covenants in Sections 6.12, 6.13 and 6.15 shall be recalculated
giving effect to the following pro forma adjustments:

 

(i) Consolidated EBITDA for the last fiscal quarter of the four-quarter
measurement period for which a Cure Right has been exercised (and, without
duplication, for each subsequent four-quarter period that contains such fiscal
quarter) shall be increased, solely for the purpose of measuring the covenants
under Sections 6.12, 6.13 or 6.15 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

 

8



--------------------------------------------------------------------------------

(ii) if after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of each of Sections 6.12, 6.13 and
6.15, the Borrower shall be deemed to have satisfied the requirements of
Sections 6.12, 6.13 and 6.15 as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the covenants in Sections 6.12,
6.13 or 6.15 that had occurred shall be deemed cured for the purposes of this
Agreement.

 

(b) Notwithstanding anything herein to the contrary, the Cure Right may not be
exercised in more than two quarters in any four-quarter period.

 

SECTION 12. Agreements.

 

(a) Each of Holdings and the Borrower hereby agree that the proceeds of the
Tack-on Loans will be used, together with the proceeds of the Armour Equity
Contribution and the proceeds of the Armour Revolver Draw (as defined below), if
any, to consummate the Armour Acquisition and to pay fees and expenses incurred
therewith. As used in this Section 12(a), the term “Armour Revolver Draw” means
Revolving Loans made on the Amendment No. 4 Effective Date for the payment of
(a) fees, expenses and other transaction costs associated with the Armour
Acquisition (as defined in Section 3), and (b) closing date inventory purchase
price changes pursuant to the Armour Purchase Agreement (as defined in
Section 3).

 

(b) To the extent customary for industrial real property in the State of Iowa,
the Borrower shall cause to be delivered no later than 60 days after the
Amendment No. 4 Effective Date, (A) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each Mortgage described in Section 14(b)(vii)(B) hereof as a valid
first-priority Lien on such real property described therein, free of any other
Liens except as expressly permitted by Section 6.02 of the Credit Agreement,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (B) such surveys, abstracts,
appraisals, legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgage or real property or (C) any
combination of the foregoing, provided that the Administrative Agent may, in its
sole discretion, permit such requirements to be satisfied at a later date.

 

(c) All Intellectual Property (as defined in the Collateral Agreement) filings
requested by the Collateral Agent to be filed, registered or recorded with
respect to the assets acquired in the Armour Acquisition shall be filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording, within the time periods set forth in the third
sentence of Section 4.02(b) of the Collateral Agreement (including clause
(iii) thereof), mutatis mutandis, with such time periods beginning on the
Amendment No. 4 Effective Date instead of on the date of the execution of the
Collateral Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 13. Representations and Warranties. Each of Holdings and the Borrower
represents and warrants to the Administrative Agent and to each of the Lenders
that:

 

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of Holdings and the Borrower,
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents, (i) to the extent any such representation or warranty is modified or
qualified based on the terms “materially” or “material” or by reference to the
term “Material Adverse Effect”, are true and correct in all respects and (ii) to
the extent any such representation or warranty is not so modified or qualified,
are true and correct in all material respects, in each case, on and as of the
date hereof (except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date).

 

(c) Immediately before and after giving effect to this Amendment, no Default
shall have occurred and be continuing.

 

SECTION 14. Conditions.

 

(a) Sections 2, 3(j), 4, and 12 through 20 (and any defined terms included in
such Sections, as necessary), and for the avoidance of doubt the Tack-on Loan
Commitments, shall become effective on the date on which the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of Holdings, the Borrower, the Required Lenders
and each Tack-on Lender.

 

(b) The remainder of this Amendment, and the obligations of the Tack-on Lenders
to fund the Tack-on Loans hereunder, shall become effective as of the date first
above written when each of the following conditions has been met:

 

(i) the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment No. 4 Effective Date (including (A) the
Amendment Fee specified in Section 15 below, (B) the Ticking Fee specified in
Section 16 below and (C) all reasonable invoiced fees, charges and disbursements
of Cravath, Swaine & Moore LLP, counsel to the Administrative Agent).

 

(ii) The Armour Acquisition shall have been consummated, or substantially
simultaneously with the funding of the Tack-on Loans shall be consummated, in
accordance in all material respects with applicable law and the

 

10



--------------------------------------------------------------------------------

Armour Purchase Agreement (and no material provision of the Armour Purchase
Agreement shall have been waived, amended, supplemented or otherwise modified in
a manner material and adverse to the Lenders without the consent of the
Administrative Agent). The Administrative Agent shall have received certified
copies of the Armour Purchase Agreement and all material certificates and other
documents delivered thereunder.

 

(iii) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated as of the
Amendment No. 4 Effective Date) of each of (A) Vinson & Elkins LLP, counsel for
Holdings and the Borrower, substantially in the form of Exhibit B-1 hereto and
(B) applicable local counsel, in form and substance reasonably satisfactory to
the Administrative Agent.

 

(iv) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Amendment and any other legal matters relating to the
parties hereto or the Loan Documents or the Armour Acquisition, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(v) The Administrative Agent shall have received a certificate, dated as of the
Amendment No. 4 Effective Date and signed by the President or a Vice President
of the Borrower or a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.03 of the Credit
Agreement.

 

(vi) All Uniform Commercial Code financing statements reasonably requested by
the Collateral Agent to be filed or recorded with respect to the assets acquired
in the Armour Acquisition shall have been filed or recorded or delivered to the
Collateral Agent for filing or recording, and the Collateral Agent shall have
received (i) the results of bring-down searches of the Uniform Commercial Code
filings made with respect to each of the Loan Parties in its jurisdiction of
organization and (ii) a completed update to the Perfection Certificate dated the
Amendment No. 4 Effective Date and signed by an officer of the Borrower,
together with all attachments contemplated thereby.

 

(vii) the Collateral Agent shall have received (A) amendments to each Mortgage
securing the Obligations of the Borrower providing that the Tack-on Loans shall
be secured by a Lien on the Mortgaged Property that is the subject of such
Mortgage, signed on behalf of the record owner of such Mortgaged Property and
(B) with respect to any real property acquired in the Armour Acquisition
counterparts of a Mortgage with respect to such real property duly executed and
delivered by the record owner of such real property.

 

(viii) The Reaffirmation Agreement shall have been executed and delivered by
each party thereto.

 

11



--------------------------------------------------------------------------------

(ix) The Administrative Agent shall have received at or prior to the time
required by Section 2.03 of the Credit Agreement, a Borrowing Request with
respect to the Borrowing of the Tack-on Loans (i) that complies with the
requirements of Section 2.03 of the Credit Agreement and Section 9(c) of
Amendment No. 2 and Waiver to the Credit Agreement and (ii) pursuant to which
the Borrower agrees that the provisions of Section 2.16 of the Credit Agreement
shall apply to any failure by the Borrower to borrow the Tack-on Loans on the
Amendment No. 4 Effective Date.

 

(x) The representations and warranties set forth in clauses (b) and (c) of
Section 13 hereof shall have been satisfied as of the date of funding of the
Tack-on Loans.

 

Notwithstanding the foregoing, the obligations of the Tack-on Lenders to make
the Tack-on Loans shall not become effective unless each of the foregoing
conditions is satisfied at or prior to 5:00 p.m., New York City time, on a date
not later than April 28, 2006 (and, in the event such conditions are not
satisfied, this Agreement and the Tack-on Loan Commitments shall terminate at
such time).

 

SECTION 15. Amendment Fee. In consideration of the agreements of the Lenders
contained in this Amendment, the Borrower agrees to pay promptly to the
Administrative Agent, for the account of each Lender that delivers an executed
counterpart of this Amendment at or prior to 5:00 p.m., New York time, on
February 14, 2006, an amendment fee (the “Amendment Fee”) in an amount equal to
0.125% of the sum of such Lender’s Revolving Exposure and outstanding Term Loans
as of such time and date, provided that such fee shall not be payable unless and
until the Tack-on Loans shall have been funded.

 

SECTION 16. Ticking Fee. If the funding of the Tack-on Loans does not occur on
or prior to March 31, 2006, the Borrower hereby agrees to pay to the
Administrative Agent for the account of each Tack-on Lender a commitment fee
(the “Ticking Fee”) for the period from and including April 1, 2006 to the first
to occur of the date on which the Tack-on Loans are funded and the date on which
the Tack-on Loan Commitments terminate, computed at a rate of 0.50% per annum on
the average daily unused amount of the Tack-on Loan Commitment of such Tack-on
Lender during the period for which payment is made, payable on the first to
occur of the date on which the Tack-on Loans are made or the date on which the
Tack-on Loan Commitments terminate.

 

SECTION 17. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings or the Borrower under the Credit Agreement or any
other Loan Document and (b) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle Holdings or the Borrower to a consent to, or a
waiver, amendment, modification or other change of,

 

12



--------------------------------------------------------------------------------

any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances. After the date hereof, any reference in the Loan Documents to the
Credit Agreement shall mean the Credit Agreement as modified hereby.

 

SECTION 18. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

SECTION 19. Counterparts; Amendments. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment. Except as
otherwise permitted by Section 9.02 of the Credit Agreement, this Amendment may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by Holdings, the Borrower, the Administrative Agent and the
Required Lenders.

 

SECTION 20. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CRUNCH HOLDING CORP., By  

/s/ N. Michael Dion

--------------------------------------------------------------------------------

Name:     Title:    

PINNACLE FOODS GROUP INC. (as

successor to Pinnacle Foods Holding

Corporation),

By  

/s/ John F. Kroeger

--------------------------------------------------------------------------------

Name:   John F. Kroeger Title:   VP

 

[Amendment No. 4 and Agreement Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, individually and as

Administrative Agent,

By  

/s/ Lana Gifas

--------------------------------------------------------------------------------

Name:   Lana Gifas Title:   Vice President By  

/s/ Evelyn Thierry

--------------------------------------------------------------------------------

Name:   Evelyn Thierry Title:   Vice President

 

[Amendment No. 4 and Agreement Signature Page]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, individually and as

Syndication Agent,

by  

/s/ Marie G. Mollo

--------------------------------------------------------------------------------

Name:   Marie G. Mollo Title:   Duly Authorized Signatory

 

[Amendment No. 4 and Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

(formerly known as JPMorgan Chase Bank),

individually and as Co-Documentation Agent,

by  

/s/ Kathryn A. Duncan

--------------------------------------------------------------------------------

Name:   Kathryn A. Duncan Title:   Vice President

 

[Amendment No. 4 and Agreement Signature Page]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

individually and as Co-Documentation Agent,

by  

/s/ Rob Ziemer

--------------------------------------------------------------------------------

Name:   Rob Ziemer Title:   Vice President

 

[Amendment No. 4 and Agreement Signature Page]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, as Co-Documentation Agent, by  

/s/ Gerald Girardi

--------------------------------------------------------------------------------

Name:   Gerald Girardi Title:   Canadian Imperial Bank of Commerce Authorized
Signatory

 

[Amendment No. 4 and Agreement Signature Page]